Citation Nr: 1144410	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  06-13 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back disability, to include as secondary to service-connected residuals of a left femur fracture.

2. Entitlement to service connection for a neck disability, to include as secondary to service-connected residuals of a left femur fracture.

3. Entitlement to service connection for a bilateral hand disability, to include as secondary to a back and/or neck disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1949 to September 1952.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2007, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  In July 2009, the case was remanded for additional development and to satisfy notice requirements.  The Veterans Law Judge who issued the July 2009 decision is no longer with the Board, and the case has been reassigned to the undersigned.  In December 2010 and in April 2011, the undersigned remanded the case for additional development.

As an initial matter, the Board finds it necessary to clarify the issues that are on appeal.  In April 2011 written argument, the Veteran's representative identified the matters on appeal as service connection for a bilateral hand condition, a right knee condition, and a right leg condition.  In the Introduction to the Board's April 2011 remand, it was clarified that the claims for service connection for a right knee disability and a right leg disability had been denied by a December 2010 Board decision; therefore, they were no longer on appeal.  Nevertheless, in September 2011 written argument, the Veteran's representative continues to identify the matters on appeal as service connection for a bilateral hand condition, a right knee condition, and a right leg condition.  The Veteran and his representative are once again advised that the only claims currently in appellate status are those identified on the preceding page.

Please note these appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

In May 2009, the Veteran's representative argued that the Veteran's claims of service connection for a back and neck disability should be remanded because there were outstanding private treatment records to be obtained.  Specifically, she noted that the Veteran had undergone multiple back and neck surgeries at Baylor University Medical Center (Baylor) in the 1960s and 1970s.  Although treatment records had been requested from Baylor, she argued that the request only addressed more recent treatment records.  Accordingly, in July 2009, the Board instructed the AMC/RO to obtain the "records from [Baylor] regarding the back/neck surgeries that occurred in the 1960s and 1970s."

The Board's December 2010 remand noted that treatment records from Baylor had not been requested/obtained for the record, and therefore remanded the claims of service connection for a back and neck disability again.  The Board also specifically advised the Veteran that under 38 C.F.R. § 3.159(c)(1), VA would make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, but that it was ultimately his responsibility to ensure that the records were received if the RO/AMC was unable to obtain them.  He was further advised that governing regulation provided that where evidence requested in connection with an original claim was not received within a year of the request, the claim would be considered abandoned (and that the appeal in the matter would be dismissed).  The RO/AMC, in turn, was instructed that if the Veteran did not respond within one year of its request for identification of, and releases for, the complete treatment records, they should consider application of 38 C.F.R. § 3.158(a).

Pursuant to the Board's December 2010 remand instructions, in a December 2010 letter, the RO/AMC advised the Veteran that additional evidence was needed from him.  They requested he complete a VA Form 21-4142, Authorization and Consent to Release Information, for each private healthcare provider from whom he had received treatment for his back and neck, and noted in particular that treatment records related to his back and neck surgeries in the 1960s and 1970s were needed from Baylor.  He was further advised that if no information or evidence was received from him, his claim might be decided within 30 days, but he would still have one year from the date of the December 2010 letter to submit additional information and evidence pertinent to his claim.  The Veteran did not respond, and a February 2011 supplemental statement of the case (SSOC) readjudicated his claim.

In the Board's April 2011 remand, it was noted that under the governing regulation, the Veteran had one year from the date of the December 2010 letter to submit additional evidence or information in support of his claim (including the releases for the earlier treatment records identified).  As he had not been afforded a full year to submit additional evidence or information, this frustrated the application of the governing regulations.  Accordingly, the Board returned the Veteran's claim to the RO/AMC with instructions that they were to notify the Veteran that he had "the remainder of the one year from the date of its December 2010 notice letter to submit additional information or evidence, including releases for records from all identified providers, in support of his claim."  

Pursuant to the Board's April 2011 remand instructions, in a May 2011 letter, the Veteran was advised he had the remainder of the date of the December 2010 notice letter to submit additional information or evidence.  He was further advised that if he wanted "VA to consider treatment records from [his] multiple back/neck surgeries at Baylor in the 1960s and 1970s, [his] cooperation [was] paramount, as without it, there [was] no way for VA to request/obtain such treatment records, and that if [he] did not timely provide releases for the records sought, [his] appeal [would] be processed under 38 C.F.R. § 3.158(a)."  A copy of 38 C.F.R. § 3.158 (which addresses "Abandoned Claims") was also attached.

The Veteran responded to this letter by indicating he was receiving ongoing treatment from the VA North Texas Health Care System.  He did not provide a release for the requested Baylor treatment records, but he also did not state he was not going to provide a release nor did he waive any remaining time that he had to submit such information.  [Notably, while a signed VCAA Notice Response form was received from the Veteran in May 2011, he did not select either of the options that were available therein.]  Despite this, the RO/AMC (after associating updated VA treatment records with the claims file) readjudicated the Veteran's claim in a July 2011 SSOC.  

The Board notes, again, that the Veteran has one year from the December 2010 notice letter to submit additional evidence or information that is pertinent to his claim, and in particular a release for the Baylor treatment records.  Based on United States Court of Appeals for Veterans Claims (Court) endorsements of Joint Motions in such matters, the one-year timeframe afforded by 38 C.F.R. § 3.158(a) is absolute; 38 C.F.R. § 3.158(a) may not be applied until the one year period has passed.  For these reasons, the Board finds it is unable to proceed under the governing regulation and the Veteran's claim is being returned to the RO/AMC to afford him due process.  See also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Finally, the Board notes that in addition to remanding the Veteran's claim to afford him the full one-year period to respond with additional information or evidence in support of his claim, his claim was also remanded so that the RO/AMC could apply 38 C.F.R. § 3.158(a), if warranted.  Specifically, the RO/AMC was instructed that if the Veteran did not respond to VA's request for additional information, or responded with only partial and/or non-pertinent information, and did not provide the information/releases sought, then his claims on appeal had to be re-adjudicated under 38 C.F.R. § 3.158(a).  Despite being advised on several occasions that treatment records from his multiple back/neck surgeries at Baylor in the 1960s and 1970s were necessary for a complete disability picture regarding his claimed disabilities (as argued by his representative in May 2009), the Veteran has yet to provide a release for such information.  Instead, he identified additional current treatment records.  Such information, while pertinent, is only a partial response to VA's request for additional information or evidence, and in such situations, the governing regulations would mandate that the Veteran's claim be dismissed under 38 C.F.R. § 3.158(a).  However, a review of the July 2011 SSOC shows that while the RO/AMC advised the Veteran of the provisions related to 38 C.F.R. § 3.158(a), his claim was not actually processed according to the regulation.  

As explained above, the Veteran's claim is being remanded to afford him the full year to submit additional evidence or information, and in particular a release for his Baylor treatment records.  Unless the Veteran indicates he is not going to provide (a release for) the information, or if he does not respond with the requested information within a one year period, then the RO/AMC must apply 38 C.F.R. § 3.158(a).  Significantly, the language of 38 C.F.R. § 3.158(a) (i.e., "will [emphasis added] be considered abandoned") is clear and unambiguous; it indicates that disposition under that regulation is mandatory, and not discretionary.  

Regarding the Veteran's claim seeking service connection for a bilateral hand disability, to include as secondary to a back and/or neck disability, that matter is inextricably intertwined with the appeals seeking service connection for a back and neck disability; hence, consideration of whether the Veteran is entitled to service connection for a bilateral hand disability must be deferred pending resolution of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated accordingly).

[The Board notes also that in September 2011 written argument, the Veteran's representative argued that because additional VA treatment records had been associated with the record subsequent to the Veteran's April 2010 VA examination, he should be scheduled for a new VA examination so that the examiner could "review[] the Veteran's entire record."  The representative does not, however, identify what information is contained in the newly associated treatment records that would warrant a new VA examination (i.e., any information regarding the etiology of the Veteran's claimed disabilities).  The Board reminds that in Palczewski v. Nicholson, 21 Vet. App. 174 (2007), the Court held that in a service connection claim, the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time.]

Accordingly, the case is REMANDED for the following:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. 	The RO/AMC should notify the Veteran that he has the remainder of one year from the date of its December 2010 notice letter to submit additional information or evidence, including releases for records from all identified providers, in support of his claim.  He should be advised additionally that for VA to consider treatment records from his multiple back/neck surgeries at Baylor in the 1960s and 1970s (which his representative has identified as pertinent evidence), his cooperation is paramount, as without it, there is no way for VA to request/obtain such treatment records, and that if he does not timely provide releases for the records sought his appeal will be processed under 38 C.F.R. § 3.158(a).

2. 	If the Veteran responds with the requested information and/or evidence, the RO should arrange for any further development indicated, then re-adjudicate his claims.  If he does not respond (or responds with only partial and/or non-pertinent information, and does not provide the information/releases sought), the claims on appeal must be re-adjudicated under 38 C.F.R. § 3.158(a) (after a year has lapsed following the December 2010 issuance of the RO's request to the Veteran).

In either instance, the RO/AMC should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

